Citation Nr: 9920895	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for hypertension and heart 
disorder, claimed as secondary to service-connected bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating determination by the RO.  



REMAND

The veteran contends that he is entitled to service 
connection for a heart condition and hypertension secondary 
to his service-connected psychiatric disability.  Service 
connection has been established for bipolar disorder 
evaluated as 70 percent disabling.  

The private treatment records from Arnot Ogden Medical Center 
show the veteran developed unstable angina in March 1994 and 
underwent left heart catheterization, coronary arteriography 
of the left ventriculography and percutaneous transluminal 
coronary angioplasty of the left circumflex artery.  

In an April 1994 statement, A. K. Chen, M.D. indicated that 
the veteran's psychiatric disorder generated a great deal of 
anxiety, hyperactivity and agitation as well as depression 
which compounded his hypertension.  It was also Dr. Chen's 
opinion that the veteran's nervous condition aggravated his 
heart condition as well.  

In an April 1996 report, J.F. Schiavone, M.D., opined that, 
under extreme emotional duress, elevated levels of 
catecholamine and hypertensive response could create symptoms 
in the veteran's underlying ischemic heart disease.  

On VA examination in June 1996 the veteran had no evidence of 
angina or other cardiac symptoms and had not been on any 
heart medication since his surgery in March 1994, other than 
low dose beta blocker therapy and a daily aspirin.  He had 
had good cardiology follow-up with four stress tests, all of 
which were satisfactory.  The veteran did not test his own 
blood pressure, but during doctor visits it was reported as 
normal in the 120/80 range.  On examination, there was no 
clinical enlargement of the heart and blood pressure was 
140/95.  The diagnosis was that of atherosclerotic heart 
disease, not causally related to his service-connected 
psychiatric disorder.  Although the VA examiner noted the 
veteran's history of treatment for hypertension, the 
examination report did not address whether the service-
connected bipolar disorder aggravated the hypertension or 
heart disease.  

Given the private treatment reports indicating a possible 
causal relationship required for secondary service 
connection, the Board finds that the duty to assist 
established by 38 U.S.C.A. § 5107 requires further 
development of the evidence in this case.  The United States 
Court of Veterans Appeals - now the United States Court of 
Appeals for Veterans Claims (Court) has clarified that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  Fulfillment of the duty to assist will 
require examination to determine whether the veteran's 
current heart disorder and hypertension are related to his 
service-connected psychiatric disability.  

This case also raises the issue of a grant of benefits for 
aggravation of a nonservice-connected disability by a 
service-connected disability.  The Court has held, in Allen 
v. Brown, 7 Vet.App. 439 (1993), that a veteran is entitled 
to service connection for any increment in the severity of a 
nonservice-connected disability attributable to a service-
connected disability.  The statement of the case dated in May 
1997 discusses 38 C.F.R. § 3.310(a), but not the Allen 
decision.  If a question of entitlement under Allen is 
presented, a detailed VA examination to identify and define 
any increment of physical disability due to the psychiatric 
disability must be performed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all VA and private treatment 
records from March 1994 to the present, 
which are not already of record, 
pertaining to treatment of a heart 
disorder, hypertension or bipolar 
disorder.  All records obtained should be 
associated with the claims folder.  

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. Chen and Dr. Schiavone 
and request copies of all medical records 
concerning treatment of the veteran, 
including all office treatment records.  

3.  The veteran should be scheduled for a 
VA cardiology examination in order to 
determine the nature and likely etiology 
of any heart disorder or hypertension.  
The examiner should set forth a detailed 
history of symptoms as reported by the 
veteran.  Any and all testing deemed 
necessary, such as an electrocardiogram, 
serial blood pressure readings, and chest 
X-ray study should be accomplished and 
the findings reported in detail.  On the 
basis of current examination findings and 
information in the file, the examiner 
should identify the etiological factor(s) 
in the development of the veteran's heart 
disorder and hypertension.  Specifically, 
diagnoses or opinions should be rendered 
as to whether his service-connected 
bipolar disorder is causally or 
etiologically related to the development 
of either disorder and the examiner 
should comment on the April 1994 letter 
from Dr. Chen and the April 1996 letter 
from Dr. Schiavone.  The examiner should 
also state an opinion as to the medical 
probability that the currently 
demonstrated hypertension and heart 
disability was either caused or 
aggravation by the service-connected 
disability--i.e., an increase in severity 
or an exacerbation of symptoms and, if 
so, to what extent.  If such aggravation 
is found, the increment should be 
identified and defined in terms of actual 
reported findings on examination.  The 
claims folder must be made available for 
review in connection with the examination 
in order to facilitate study of this 
case.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims.  A determination as 
to whether service connection for 
aggravation of a heart disease or 
hypertension within the meaning of Allen, 
Id., should also be made.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which includes citation to 
and discussion of pertinent law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles  v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










